9 F.3d 112
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert J. DOWNES, Plaintiff-Appellee,v.VOLKSWAGEN OF AMERICA, INC., Defendant-Appellant.
No. 93-1639.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 27, 1993.Decided Oct. 29, 1993.

Before CUDAHY and EASTERBROOK, Circuit Judges, and WOOD, Jr., Senior Circuit Judge.

Order

1
Both the opinion of the district court and the order entered on February 10, 1993, indicate that the plaintiff is entitled to prejudgment interest.  That interest remains unquantified, so the award of damages has not been fully computed, the judgment is not final, and the appeal must be dismissed for want of jurisdiction.  Osterneck v. Ernst & Whinney, 489 U.S. 169, 175-78 (1989);  Soo Line R.R. v. Escanaba & Lake Superior R.R., 840 F.2d 546 (7th Cir.1988);  Kaszuk v. Bakery & Confectionery Union, 791 F.2d 548 (7th Cir.1986).


2
Once the district court has entered a final decision, any new appeals will be assigned to this panel for decision without the need for additional briefs or argument.